The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-17-2021 has been entered.
 	The amendment filed on 11-17-2021 is acknowledged. Claims 1, 4, 8 and 10-13 have been amended. Claims 3 and 5 have been canceled. Claims 43-45 have been added. Claims 1, 4, 8, 10-13, 17-21, 27, 28, 41 and 42-45 are pending and under consideration. It should be noted that claims 10-14 have improper claim status identifiers. Said identifiers must be corrected in order for any response to this action to be considered fully responsive.

Information Disclosure Statement
The Information Disclosure Statement filed on 8-10-2022 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections Maintained
The rejection of claims 1, 3-5, 8, 10-13, 17-21, 27, 28 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rendered vague and indefinite by use of the phrase “…is located to the C-terminal of the BoNT light chain of the BoNT heavy chain.”. It is unclear whether the zinc finger motif is bound to the C-terminal residue of the BoNT light chain (or BoNT heavy chain) or to any residue within the C-terminal portion of the light or heavy chain. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 4 is rendered vague and indefinite by use of the phrase “…is located to the C-terminal of the BoNT heavy chain…”. It is unclear whether the zinc finger motif is bound to the C-terminal residue of the BoNT heavy chain or to any residue within the C-terminal portion of the heavy chain. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 8 is rendered vague and indefinite by use of the phrase “…is located to the C-terminal of the BoNT light chain…”. It is unclear whether the zinc finger motif is bound to the C-terminal residue of the BoNT light chain or to any residue within the C-terminal portion of the light chain. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 45 is rendered vague and indefinite by the use of the phrase “…wherein the BoNT light chain and the BoNT heavy chain are on separate protein chains connected through the disulfide bond. It is unclear what is meant to be engendered by said phrase the recited BoNT heavy and light chains are already separate chains connected via a disulfide bond. As written, it is impossible to determine the metes and bounds of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim already requires that the BoNT light and heavy chains are bound to each other via a disulfide bond and therefore are part of the same polypeptide/protein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim already requires that separate BoNT light and heavy chains are bound to each other via a disulfide bond.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Grounds of Rejection
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 10-11, 17-21, 27, 28, 41-42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Journal of Biochemistry and Molecular Biology Vol. 29 No. 5, pages 642-647 – IDS filed on 4-22-2020), Gaj et al. (ACS Chem. Biol. Vol. 9 No. 8, pages 1662-1667 – IDS filed on 4-22-2020) and Amani et al. (Molecular Biology Research Communications Vol. 3 No. 2, pages 115-127 – IDS filed on 4-22-2020).

	Kim et al. disclose fusion proteins comprising BoNT/A and a PEP-1 peptide that have been formulated for application to skin (see abstract for example). Kim et al. further disclose that the BoNT/A comprises a heavy chain and a light chain linked via non-covalent interactions and a disulfide bond (which is essential for neurotoxicity) [see page 642]. 
	Kim et al. differs from the instant invention in that they don’t explicitly disclose the use of a zinc finger motif in their fusion protein or the attachment of the zinc finger motif to the C-terminal of either the BoNT light or the BoNT heavy chain; that the zinc finger motif is a Cys2-His2 zinc finger motif; that each zinc finger motif comprises an alpha-helical fragment and contains at least one or alanine residues at positions 1, 2, 3, or 6 of said fragment; or that the BoNT can be selected from BoNTA-G or subtypes A1-A10, B1-B8, E1-E9 or F1-F7.	
	Gaj et al. disclose the use of Cys2-His2 zinc finger motif domains in fusion proteins to facilitate protein delivery. Gaj et al. further disclose: that their Cys2-His2 zinc finger motif domains are superior to known transduction systems (which would necessarily include the PEP-1 peptide of Kim et al.) for the use of protein (see page 1662); fusion proteins comprising up to 6 zinc finger motifs (see page 1662); that the alpha helical DNA binding residues of each zinc finger motif (i.e. residues 1, 2,3 and 6) are substituted with alanine (see page 1642); and that their Cys2-His2 zinc finger motifs can efficiently deliver a wide variety of functional proteins to a wide variety of mammalian cell type (see page 1665).
Amani et al. disclose fusion proteins comprising BoNT/A and a HIV-TAT and the use of bioinformatics software for the selection of fusion proteins that maintain the activity of both members of the fusion (see abstract for example).
It would have been obvious for one of skill in the art to utilize the Cys2-His2 zinc finger motifs of Gaj et al. in the fusion proteins of Kim et al. in order to take advantage of the increased protein delivery associated with the Cys2-His2 zinc finger motif of Gaj et al. It would have been equally obvious for one of skill in the art to utilize the bioinformatic software as taught by Amani et al. to design and select the fusion protein candidates to select those with the highest activity (i.e. determine the best attachment position and possible use of linkers). Finally, it would have been obvious for one to apply the modifications to BoNT/A to all botulinum toxin types.
One would have had a reasonable expectation of success as Gaj et al. disclose that their Cys2-His2 zinc finger motif works with a wide variety of proteins and Kim et al. discloses functional fusion proteins comprising a botulinum toxin molecule. 
With regard to the sequences of the heavy and light chains recited in claims 20 and 21, given that Kim et al. disclose fusions comprising BoNT/A, their fusions would necessarily contain a BoNT light chain with at least 90% sequence identity to SEQ ID NO:8 and a BoNT heavy chain with at least 90% sequence identity to SEQ ID NO:9. 
Moreover, the ability of sequence of the BoNT/A light and heavy chains is an inherent characteristic of the fusion protein and hence the fusion proteins resulting from the combination of the cited references would have all the structural and biological characteristics of the instant invention. The mere recognition of inherent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979). Thus, although the prior art does not specifically anticipate the claimed functional interactions, it is the combination of the references that would inherently lead to the modification of the immunological properties. Moreover, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.

Claims 1, 4, 8, 10-11, 17-21, 27, 28, 41-42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Journal of Biochemistry and Molecular Biology Vol. 29 No. 5, pages 642-647 – IDS filed on 4-22-2020), Gaj et al. (Journal of Visualized Experiments Vol. 97, e52814, pages 1-7 – 4-22-2020) and Amani et al. (Molecular Biology Research Communications Vol. 3 No. 2, pages 115-127 – IDS filed on 4-22-2020).

	Kim et al. disclose fusion proteins comprising BoNT/A and a PEP-1 peptide that have been formulated for application to skin (see abstract for example). Kim et al. further disclose that the BoNT/A comprises a heavy chain and a light chain linked via non-covalent interactions and a disulfide bond (which is essential for neurotoxicity) [see page 642]. 
	Kim et al. differs from the instant invention in that they don’t explicitly disclose the use of a zinc finger motif in their fusion protein or the attachment of the zinc finger motif to the C-terminal of either the BoNT light or the BoNT heavy chain; that the zinc finger motif is a Cys2-His2 zinc finger motif; that each zinc finger motif comprises an alpha-helical fragment and contains at least one or alanine residues at positions 1, 2, 3, or 6 of said fragment; or that the BoNT can be selected from BoNTA-G or subtypes A1-A10, B1-B8, E1-E9 or F1-F7.	
	Gaj et al. disclose the use of Cys2-His2 zinc finger motif domains in fusion proteins to facilitate protein delivery. Gaj et al. further disclose: that their Cys2-His2 zinc finger motif domains are superior to known transduction systems (which would necessarily include the PEP-1 peptide of Kim et al.) for the use of protein (see page 1); fusion proteins comprising up to 4 zinc finger motifs (see Figure 2); that the alpha helical DNA binding residues of each zinc finger motif (i.e. residues 1, 2,3 and 6) are substituted with alanine (see Figure 1); and that their Cys2-His2 zinc finger motifs can efficiently deliver a wide variety of functional proteins to a wide variety of mammalian cell type (see page 6).
Amani et al. disclose fusion proteins comprising BoNT/A and a HIV-TAT and the use of bioinformatics software for the selection of fusion proteins that maintain the activity of both members of the fusion (see abstract for example).
It would have been obvious for one of skill in the art to utilize the Cys2-His2 zinc finger motifs of Gaj et al. in the fusion proteins of Kim et al. in order to take advantage of the increased protein delivery associated with the Cys2-His2 zinc finger motif of Gaj et al. It would have been equally obvious for one of skill in the art to utilize the bioinformatic software as taught by Amani et al. to design and select the fusion protein candidates to select those with the highest activity (i.e. determine the best attachment position and possible use of linkers). Finally, it would have been obvious for one to apply the modifications to BoNT/A to all botulinum toxin types.
One would have had a reasonable expectation of success as Gaj et al. disclose that their Cys2-His2 zinc finger motif works with a wide variety of proteins and Kim et al. discloses functional fusion proteins comprising a botulinum toxin molecule. 
With regard to the sequences of the heavy and light chains recited in claims 20 and 21, given that Kim et al. disclose fusions comprising BoNT/A, their fusions would necessarily contain a BoNT light chain with at least 90% sequence identity to SEQ ID NO:8 and a BoNT heavy chain with at least 90% sequence identity to SEQ ID NO:9. 
Moreover, the ability of sequence of the BoNT/A light and heavy chains is an inherent characteristic of the fusion protein and hence the fusion proteins resulting from the combination of the cited references would have all the structural and biological characteristics of the instant invention. The mere recognition of inherent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979). Thus, although the prior art does not specifically anticipate the claimed functional interactions, it is the combination of the references that would inherently lead to the modification of the immunological properties. Moreover, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.

Conclusion

No claim is allowed.
SEQ ID NO:1, 3 and 5-7 are free of the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 8, 2022